 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 6 
In the House of Representatives, U. S., 
 
January 5, 2011 
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Agriculture:Mr. Lucas, Chairman.

Committee on Appropriations:Mr. Rogers of Kentucky, Chairman; Mr. Young of Florida; Mr. Lewis of California; Mr. Wolf; Mr. Kingston; Mr. Frelinghuysen; Mr. Latham; Mr. Aderholt; Mrs. Emerson; Ms. Granger; Mr. Simpson; Mr. Culberson; Mr. Crenshaw; Mr. Rehberg; Mr. Carter; Mr. Alexander; Mr. Calvert; Mr. Bonner; Mr. LaTourette; Mr. Cole; Mr. Flake; Mr. Diaz-Balart; Mr. Dent; Mr. Austria; Mrs. Lummis; Mr. Graves of Georgia; Mr. Yoder; Mr. Womack; and Mr. Nunnelee.

Committee on Armed Services:Mr. McKeon, Chairman.

Committee on the Budget:Mr. Ryan of Wisconsin, Chairman.

Committee on Education and the Workforce:Mr. Kline, Chairman.

Committee on Energy and Commerce:Mr. Upton, Chairman.

Committee on Ethics:Mr. Bonner, Chairman; Mr. McCaul; Mr. Conaway; Mr. Dent; and Mr. Harper.

Committee on Financial Services:Mr. Bachus, Chairman.

Committee on Foreign Affairs:Ms. Ros-Lehtinen, Chairman.

Committee on Homeland Security:Mr. King of New York, Chairman.

Committee on House Administration:Mr. Daniel E. Lungren of California, Chairman; Mr. Harper; Mr. Gingrey of Georgia; Mr. Schock; Mr. Rokita; and Mr. Nugent.

Committee on the Judiciary:Mr. Smith of Texas, Chairman.

Committee on Natural Resources:Mr. Hastings of Washington, Chairman.

Committee on Oversight and Government Reform:Mr. Issa, Chairman.

Committee on Rules:Mr. Dreier, Chairman; Mr. Sessions; Ms. Foxx; Mr. Woodall; Mr. Nugent; Mr. Scott of South Carolina; and Mr. Webster.

Committee on Science, Space, and Technology:Mr. Hall, Chairman.

Committee on Small Business:Mr. Graves of Missouri, Chairman.

Committee on Transportation and Infrastructure:Mr. Mica, Chairman.

Committee on Veterans’ Affairs:Mr. Miller of Florida, Chairman.

Committee on Ways and Means:Mr. Camp, Chairman; Mr. Herger; Mr. Sam Johnson of Texas; Mr. Brady of Texas; Mr. Ryan of Wisconsin; Mr. Nunes; Mr. Tiberi; Mr. Davis of Kentucky; Mr. Reichert; Mr. Boustany; Mr. Heller; Mr. Roskam; Mr. Gerlach; Mr. Price of Georgia; Mr. Buchanan; Mr. Smith of Nebraska; Mr. Schock; Mr. Lee of New York; Ms. Jenkins; Mr. Paulsen; Mr. Berg; and Mrs. Black.

 
 
Lorraine C. Miller,Clerk. 
